The former opinion herein is withdrawn. This is an appeal from a refusal of a writ of habeas corpus and an order dismissing appellant's application therefor. The matter was heard before the Honorable W. S. Anderson, Judge of the 37th Judicial District Court, on August 22, 1933. Upon the refusal to grant the writ appellant excepted and gave notice of appeal to this court. Under all the authorities it appears that no appeal lies from such order or judgment. Many authorities are cited in section 243 of Mr. Branch's Annotated P. C., supporting our view.
The appeal will be dismissed.
Dismissed.